      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 1 of 25 PageID #:1


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    Ozinga Bros., Inc., an Illinois corporation, and   )
    Ozinga Cement, Inc., formerly known as             )
    Chicago Cement, Inc., an Illinois corporation      )
                                                       )   Case No. 19 CV 7825
                           Plaintiff,                  )
                                                       )   Judge:
             vs.                                       )
                                                       )   Magistrate Judge:
    Holcim (US) Inc., a Delaware corporation, and      )
    Cutrara & Company, Professional                    )
    Corporation, an Illinois corporation               )
                                                       )
                          Defendants                   )   PLAINTIFFS DEMAND TRIAL BY JURY

                                              COMPLAINT

        Now comes the Plaintiffs, OZINGA BROS., INC., an Illinois corporation, and OZINGA

CEMENT, INC., formerly known as Chicago Cement, Inc., an Illinois corporation, by its

attorneys, Timothy S. Breems, Sr., Scott Nelson and Paul N. Reidy of Ruff, Freud, Breems &

Nelson Ltd., and Michael F. Iasparro and Richard S. Porter of Hinshaw & Culbertson LLP,

complaining of the Defendants, HOLCIM (US) INC., a Delaware corporation, and CUTRARA &

COMPANY, PROFESSIONAL CORPORATION, an Illinois corporation, and state as follows:

                                         INTRODUCTION

        1.         Portland cement is the ingredient that with water forms a paste to bind sand and

stone to form ready mix concrete.

        2.         Plaintiffs, Ozinga Bros., Inc. and Ozinga Cement, Inc. (collectively, “Ozinga”), as

a producer and supplier of ready mix concrete and as a material hauler, respectively, in the Chicago

metro area, entered into a Cement Supply Agreement dated June 24, 2014, as amended on March

29, 2015, (collectively, the “Cement Supply Agreement”) with defendant, Holcim (US) Inc.

(“Holcim”), a producer and supplier of Portland cement, to purchase certain yearly minimum
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 2 of 25 PageID #:1


amounts of Portland cement over the 10-year term of the Agreement. A copy of the Cement Supply

Agreement and Amendment No. 1 to Cement Supply Agreement are attached hereto as Exhibit A.

       3.      In violation of Section 1 of the Sherman Act, 15 U.S.C. §1, Holcim conspired with

Defendant, Cutrara & Company, Professional Corporation (“Cutrara”), an accounting and

consulting firm, to establish and maintain, and force Ozinga to pay, an anticompetitive price for

Portland cement that is inconsistent with market realities. In furtherance of their conspiracy,

Holcim and Cutrara agreed that Cutrara would review Ozinga’s books and records under the guise

of performing a price audit of competitive pricing for Portland cement as contemplated by the

Cement Supply Agreement. Rather than conducting an audit consistent with generally accepted

principles or with the commonly understood meaning of relevant terms or with Holcim’s and

Ozinga’s well-established course of dealing, however, Cutrara conspired with Holcim to conclude

in the Cutrara Price Audit Report that Cutrara could not determine a competitive price for Portland

cement, thus forcing Ozinga to purchase cement from Holcim at an anticompetitive and arbitrarily

high price. The Cutrara Price Audit Report (“Cutrara Report”) is attached hereto as Exhibit B.

       4.      In addition, Holcim, by failing to negotiate a competitive price for Portland cement

in good faith, by ignoring the course of dealing between it and Ozinga, the mutually and commonly

understood meaning of relevant terms of the Cement Supply Agreement, and by refusing to

recognize Qualified Suppliers of Portland cement, has breached the Cement Supply Agreement.

Moreover, if Holcim’s new interpretation of the relevant competitive pricing terms of the Supply

Agreement are accepted, it has rendered those material terms meaningless and impossible to

comply with, requiring reformation to determine the essential terms of the Cement Supply

Agreement relating to determination of Competitive Price.

       5.      In addition, Cutrara, by agreeing with Holcim to facilitate and assist Holcim in

establishing and maintaining an anticompetitive price for Portland cement, and agreeing with


                                                2
       Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 3 of 25 PageID #:1


Holcim that it would not determine a Competitive Price or recognize Ozinga’s Qualified Suppliers,

despite being fully aware of the terms and conditions of the Supply Agreement and the course of

dealing between Ozinga and Holcim, tortiously interfered with the Supply Agreement to the

detriment of Ozinga.

        6.     In addition, upon information and belief, Holcim, for at least the past two years,

and likely longer, has engaged in unlawful price discrimination in violation of the Robinson-

Patman Act, 15 U.S.C. §13(a), by charging a competitor of Ozinga’s in the ready-mix concrete

industry substantially lower net prices for Portland cement under the guise of a product swap or

bartering agreement or arrangement, with the actual price charged said competitor being at or near

cost rather than at or above the anticompetitive price charged Ozinga. Upon information and

belief, a primary purpose of this arrangement and contrived pricing scheme has been to maintain

Holcim’s anticompetitive pricing dictated to Ozinga under the guise of the Cement Supply

Agreement, and to avoid the Most Favored Price clause of the Cement Supply Agreement, which

requires Holcim to give Ozinga, at all times, a Sales Price equal to or less than the lowest price at

which Holcim has sold Product within the Chicago Metro Area.

                                              THE PARTIES

        7.     Plaintiff, Ozinga Bros., Inc., is an Illinois corporation headquartered in the state of

Illinois.

        8.     Plaintiff, Ozinga Cement, Inc., is an Illinois corporation headquartered in the state

of Illinois.

        9.     Defendant, Holcim (US), Inc., is a Delaware corporation headquartered in the state

of Michigan.

        10.    Defendant, Cutrara & Company, Professional Corporation, is an Illinois

corporation headquartered in the state of Illinois.


                                                  3
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 4 of 25 PageID #:1


                                  JURISDICTION AND VENUE

        11.     This Court has original subject matter jurisdiction over Counts I and V of this

Complaint pursuant to 28 U.S.C. § 1331, which provides that the district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States,

and 28 U.S.C. § 1337(a), which provides that the district courts shall have original jurisdiction of

any civil action or proceeding arising under any Act of Congress regulating commerce or

protecting trade and commerce against restraint or monopolies.

        12.     This Court further has subject matter jurisdiction over Count II, the state law breach

of contract claim for which Ozinga seeks relief against Holcim, pursuant to 28 U.S.C. §1332(a)

because the matter in controversy exceeds $75,000, exclusive of interest and costs and because the

dispute is between citizens of different states.

        13.     This Court further has supplemental jurisdiction over Counts II, III and IV, the state

law claims for which Ozinga seeks relief, pursuant to 28 U.S.C. § 1367.

        14.     Venue is proper in the Northern District of Illinois, Eastern Division, pursuant to

28 U.S.C. §1391(a), because Ozinga’s main offices, where many of the events described herein

occurred, are located in the Village of Mokena, County of Will, State of Illinois.

                            ALLEGATIONS COMMON TO ALL COUNTS

        15.     Ozinga is a leading producer and supplier of ready mix concrete in the relevant

market, defined by the Cement Supply Agreement as “the Chicago metro area, as defined by the

[United States Geological Survey]” (the “Relevant Market”). (See Exhibit A, Section 1).

        16.     Following a merger in 2015 of Lafarge S.A. (“Lafarge”) and Holcim (the

“Lafarge/Holcim Merger”), Holcim became one of the three largest producers and suppliers of

Portland cement in the United States.

        17.     The purpose of the Cement Supply Agreement is for “the sale and purchase of

Portland cement to be used by [Ozinga].” (See Exhibit A, Recital Paragraph, p. 1). The Cement
                                              4
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 5 of 25 PageID #:1


Supply Agreement requires Ozinga to purchase a certain minimum quantity of Product during each

calendar year (the “Product Purchase Requirement”). (See Exhibit A, Section 3). “Product” is

defined in the Cement Supply Agreement as “ordinary bulk Portland Cement Type I/II low alkali

and Type 1L that meets the Specifications.” (See Exhibit A, Section 1).

       18.     The Cement Supply Agreement defines a “Qualified Product” as “Portland cement

sold by Qualified Suppliers, of like quality to Product supplied by [Holcim] and meeting the

Specifications.” (See Exhibit A, Section 1).

                 Determining a Competitive Price under the Cement Supply Agreement

       19.     The Cement Supply Agreement permits Holcim to periodically propose a Product

price adjustment by providing advance written notice of same to Ozinga (the “Price Adjustment

Notice”). (See Exhibit A, Section 6(b)). If Ozinga disagrees with the price presented in the Price

Adjustment Notice, the parties are obligated under the Cement Supply Agreement to negotiate a

competitive price, in good faith, for a period of sixty days following the date the price adjustment

goes into effect (the “Negotiation Period”). (See Exhibit A, Section 6(d)).

       20.     If the parties are unable to arrive at an agreed-upon price during the Negotiation

Period, the Cement Supply Agreement permits Holcim to engage an auditor to review Ozinga’s

relevant books and records to determine a competitive price (the “Competitive Price”) for the

Product (the “Price Audit”). (See Exhibit A, Section 6(e)). The “Competitive Price” is defined, in

part, by the Cement Supply Agreement as “the average price per ST of Product actually paid by

[Ozinga] during the Price Audit Period to at least two Qualified Suppliers of [Ozinga] during such

period.” (See Exhibit A, Section 1). The Cement Supply Agreement defines a “Qualified

Supplier”, in part, as “any bona fide, third party supplier of Product…that has more than [a certain

quantity] of total annualized sales of Qualified Product to [Ozinga] during the applicable

Measurement Year.” (See Exhibit A, Section 1).


                                                 5
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 6 of 25 PageID #:1


       21.     The Cement Supply Agreement provides, “The Auditor shall audit Buyer’s relevant

books and records and shall determine the Competitive Price of Buyer during the Price Audit

Period.” (See Exhibit A, Section 6(e)(ii)).

       22.     The Cement Supply Agreement further provides, “The auditor shall submit a final

report to Buyer and Seller within 20 Business Days following the Price Audit, specifying the

Competitive Price.” (See Exhibit A, Section 6(e)(iv)).

       23.     Portland cement which is not low alkali is, and at all relevant times has been, of

like quality to low alkali Portland cement for ready mix concrete production purposes. The pricing

in the Relevant Market for Portland cement which is not low alkali is, and at all relevant times has

been, comparable to the competitive pricing of Portland cement which is low alkali.

       24.     At all relevant times from the execution of the Cement Supply Agreement from

2014 through the year 2018, a course of dealing was established when Holcim and Ozinga

negotiated the competitive price of Product during the relevant Negotiation Periods by relying, in

part, on the prices of Portland cement sold by other suppliers which was not necessarily low alkali

but was of comparable quality for Ozinga’s ready mix production purposes. One of such other

suppliers of Portland cement which was not low alkali (“Cement Supplier A”) was also used by

Ozinga to support the competitive pricing during the 2019 Negotiation Period without initial

objection by Holcim.

       25.     On the date the Cement Supply Agreement was executed, June 24, 2014, there were

only two suppliers in the Relevant Market, other than Holcim, who supplied Portland cement

which was low alkali, Lafarge and one other supplier (“Cement Supplier B”). Following the

Lafarge/Holcim Merger, Cement Supplier B was the only effective supplier of low alkali Portland

cement in the Relevant Market other than Holcim. Thus, due to the LaFarge/Holcim merger,

Holcim and Cement Supplier B became the only two effective suppliers of low alkali Portland


                                                 6
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 7 of 25 PageID #:1


cement in the Relevant Market, with Holcim maintaining a dominant market share for sales of low

alkali Portland cement in the Chicago Metro Area, the Relevant Market as defined by the Cement

Supply Agreement.

       26.     Each year from the effective date of the Cement Supply Agreement through and

including the year 2018, Holcim sent Ozinga a Price Adjustment Notice and then negotiated

pricing for Product with Ozinga based, in part, on the price of Portland cement, including non-low

alkali Portland cement, sold by other suppliers to Ozinga in the Relevant Market.

       27.     Each year from the effective date of the Cement Supply Agreement through and

including the year 2018, Ozinga provided a forecast of how much Product Ozinga would purchase

from Holcim’s various pick-up locations (each, a “Forecast”).

       28.     On September 18, 2018, Holcim sent Ozinga a Price Adjustment Notice increasing

the price of Product to be effective as of January 1, 2019, but ultimately decided to push this price

increase back to April 1, 2019, based on market conditions.

       29.     Because Holcim’s September 18, 2018 Price Adjustment Notice sought a price

increase significantly higher than prices paid by Ozinga for like quality Portland cement from other

suppliers in the Relevant Market, Ozinga disagreed with Holcim’s proposed pricing.

       30.     During the 2019 Negotiation Period, Ozinga provided Holcim with its Forecast

showing that Ozinga would require delivery of almost its entire Product Purchase Requirement for

the next year from the Ste. Genevieve, Missouri delivery location (“Ste. Gen.”).

       31.     On March 15, 2019, Ozinga notified Holcim of the average competitive price of

Ozinga’s two (2) chosen Qualified Suppliers of like quality Portland cement which was

substantially lower per ton FOB Ste. Gen than the price Holcim sought in its Price Adjustment

Notice. Ozinga identified Cement Supplier A and Cement Supplier B as the Qualified Suppliers.

Cement Supplier A was not a supplier of low alkali Portland cement. Despite that, Holcim had


                                                 7
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 8 of 25 PageID #:1


accepted each of Cement Supplier A and Cement Supplier B as Qualified Suppliers in all previous

competitive pricing negotiations conducted pursuant to the Cement Supply Agreement.

         32.   On May 30, 2019, the Price Negotiation Period expired, with Ozinga and Holcim

being unable to reach an agreement on price for the Product, for the first time since the Cement

Supply Agreement was executed in 2014.

         33.   During a phone conversation within a few days after the end of the Price

Negotiation Period, Patrick Cleary of Holcim advised Martin Ozinga IV of Ozinga that Holcim

would be changing its barge policy at Ste. Gen. to prohibit Ozinga from loading barges at Ste. Gen.

in order to force Ozinga to pay Holcim’s higher price at its Lemont, IL and Summit, IL terminals.

In that phone call, Mr. Cleary made no mention of river issues at the Ste. Gen. terminals as being

the reason for the policy change.

         34.   Thereafter, on June 12, 2019, Holcim notified Ozinga it would proceed with a Price

Audit.

         Holcim and Cutrara Conspire to Establish and Maintain Holcim’s Anticompetitive Price

         35.   Holcim engaged Cutrara to perform the Price Audit.            In their engagement

agreement, Holcim directed Cutrara to substantially limit the scope of the Price Audit by

determining a Competitive Price only for Holcim’s Ste. Gen. location, instead of all of Holcim’s

pick-up locations, falsely claiming that Ozinga had accepted Holcim’s requested price increase at

all of Holcim’s locations other than Ste. Gen.

         36.   On June 17, 2019, Cutrara sent a letter to Ozinga by which Cutrara made clear it

had already agreed with Holcim’s desired interpretation of the scope of the Price Audit, and

requesting certain records from Ozinga.

         37.   On June 18, 2019, Ozinga responded to Cutrara’s letter and objected to the limited

scope of the Price Audit which Cutrara and Holcim had decided to perform.


                                                 8
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 9 of 25 PageID #:1


       38.     On June 21, 2019, Holcim gave notice of its unilateral change in its barge policy at

Ste. Gen. for Ozinga, limiting the number of Ozinga barges Holcim would load with Product to

only one per week. Such change forced Ozinga to pick up Portland cement at Holcim’s other

locations to meet Ozinga’s Product Purchase Requirement, in contravention of Ozinga’s 2019

Forecast and at substantially greater cost to Ozinga. Holcim initially claimed that this change in

barge policy was due to high water conditions on the Mississippi River, despite the fact that such

high-water conditions had subsided prior to this June 21, 2019 notice.

       39.     A few days after the June 21, 2019 notice, Holcim’s true reason for changing its

barge policy with respect to Ozinga was revealed when Patrick Cleary from Holcim notified

Martin Ozinga IV that Holcim would increase its maximum barge loads at Ste. Gen. for Ozinga if

Ozinga agreed to a price only slightly less than Holcim’s requested price increase.

       40.     On July 9, 2019, Holcim directed Cutrara to audit all of Holcim’s pick-up locations,

but only if Ozinga agreed not to use Cement Supplier A as one of the Qualified Suppliers for

purposes of the Price Audit.

       41.     On July 22, 2019, Ozinga again asked Holcim to resolve the dispute over

interpretation of terms in the Cement Supply Agreement which were previously raised by Ozinga.

Holcim again refused, and demanded that Cutrara construe the terms consistent with its (Holcim’s)

interpretation, which was and is inconsistent with their commonly understood meanings in the

industry and Holcim’s and Ozinga’s course of dealing.

       42.     On August 8, 2019, Cutrara informed Ozinga that Cutrara intended to accept

Holcim’s interpretation of the terms of the Cement Supply Agreement and scope of the Price Audit.

       43.     On August 12, 2019, for the first time, Cutrara advised that only low alkali Portland

cement purchases would be considered by Cutrara in calculating the Competitive Price, thereby

adopting Holcim’s interpretation of Qualified Product as being limited only to low alkali Portland


                                                 9
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 10 of 25 PageID #:1


cement. Holcim and Cutrara took this position with full knowledge that only one supplier of low

alkali Portland cement remained in the Relevant Market following the Lafarge/Holcim Merger.

Four days later, Cutrara commenced the Price Audit.

       44.     From August 12 to August 16, 2019, Ozinga informed Cutrara on more than one

occasion that the Cement Supply Agreement and course of dealing between Ozinga and Holcim

did not limit a determination of Competitive Price to low alkali Portland cement.

       45.     On August 16, 2019, Cutrara commenced the Price Audit.

       46.     On August 30, 2019, Cutrara provided the Cutrara report to Holcim only. This

report made clear that Cutrara conspired with Holcim, before conducting the Price Audit, that

Cutrara would conclude it could not determine a Competitive Price and that there would be no

adjustment to Holcim’s arbitrary and anticompetitive price for Portland cement.

       47.     Holcim has issued price adjustment notices to be effective in 2020 to its customers

other than Ozinga in the Relevant Market. However, for the first time during the term of the

Cement Supply Agreement, Holcim has failed to provide Ozinga, its largest customer in the

Relevant Market, with a price adjustment notice to be effective in 2020. Upon information and

belief, Holcim has done this to prevent competitive pricing negotiation with Ozinga, and to lock

in Ozinga, through the end of the Cement Supply Agreement in 2024, at Holcim’s desired arbitrary

and anticompetitive pricing as established by the 2019 Price Adjustment Notice.

             The Most Favored Price Provision and Holcim’s Unlawful Price Discrimination

       48.     Contemporaneous with charging Ozinga an anticompetitive price for Portland

cement, Holcim has decided to sell less cement in the Relevant Market to other ready mix concrete

customers so that the most favored pricing provisions of the Cement Supply Agreement will not

frustrate the arbitrary and anticompetitive price for Portland cement which Holcim has dictated to

Ozinga.


                                               10
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 11 of 25 PageID #:1


       49.     Section 5(h) of the Cement Supply Agreement provides that “the Sales Price shall

at all times be equal to or less than the lowest price at which Seller has sold Product at the same

time, within the Chicago Metro Area and Lake County, Indiana, to other fixed-location ready-mix

concrete customers, excluding any project work, paving discounts, or spot prices (as applicable,

the ‘Most Favored Price’)”. (Exhibit A, Section 5(h)).

       50.     Upon information and belief, for at least two years, Holcim has entered into product

swap or barter agreements or arrangements with Competitor A, a direct competitor of Ozinga’s in

the Chicago Metro Area, and pursuant thereto has supplied Competitor A with Portland cement in

exchange for comparable Portland cement from Competitor A in the Milwaukee, Wisconsin

market. Upon further information and belief, Holcim has produced invoices for the Portland

cement swapped or exchanged with Competitor A to reflect an invoice price at or above the

anticompetitive price charged by Holcim to Ozinga under the Cement Supply Agreement, when

in reality the Portland cement is being swapped or exchanged with Competitor A at or near cost,

which is substantially less than the anticompetitive price charged by Holcim to Ozinga under the

Cement Supply Agreement.

       51.     Upon information and belief, the purpose for “charging” Competitor A an invoice

price at or above the anticompetitive price charged by Holcim to Ozinga under the Cement Supply

Agreement is to avoid triggering the Most Favored Price clause of the Cement Supply Agreement.

       52.     Upon information and belief, the Portland cement swapped or exchanged with

Competitor A pursuant to these product swap or barter agreements is and has been of like quality

to the Portland cement sold to Ozinga pursuant to the Cement Supply Agreement.

       53.     By charging Ozinga the anticompetitive price for Portland cement pursuant to the

Cement Supply Agreement and contemporaneously only charging a “net” (at or near cost) price to




                                                11
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 12 of 25 PageID #:1


Competitor A pursuant to their product swap or barter agreements, Holcim has unlawfully

discriminated its pricing in violation of the Robinson Patman Act, 15 U.S.C. § 13(a).

                                            COUNT I
             Sherman Act Section One – Conspiracy to Unlawfully Restrain Trade Against
                                       Holcim and Cutrara

       54.      Ozinga restates and realleges the foregoing allegations of paragraphs 1-53 as if fully

set forth herein as paragraphs 1-53 of Count I.

       55.      Section 1 of the Sherman Act, 15 U.S.C. § 1, declares that every contract,

combination in the form of trust or otherwise, or conspiracy in restraint of trade or commerce

among the several states or with foreign nations, is declared to be illegal.

       56.      This Count is brought pursuant to 15 U.S.C. § 4, which vests district courts with

jurisdiction to prevent and restrain violations of Section 1 of the Sherman Act, 15 U.S.C. § 1, as

well as 15 U.S.C. § 15(a), which allows suit for damages by persons injured in their business or

property by reason of anything forbidden by the antitrust laws.

       57.      Holcim’s merger with LaFarge resulted in only two suppliers capable of supplying

quantities of low alkali Portland cement in the Chicago Metro Area sufficient to qualify as

Qualified Suppliers as defined by the Cement Supply Agreement, one of which is Holcim, which

has a dominant share for sales of that product in the Chicago Metro Area.

       58.      Despite the fact that the relevant product market is for Portland cement, as

commonly understood, Holcim has recently taken the position that there is a separate product

market for low alkali Portland cement.

       59.      In actuality, ready-mix concrete producers can utilize low alkali or non-low alkali

Portland cement to produce their product, and low alkali and non-low alkali Portland cement are

generally interchangeable and are substitutes for one another in the context of producing ready-

mix concrete.


                                                  12
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 13 of 25 PageID #:1


       60.     Holcim conspired with Cutrara to unlawfully restrain trade and to establish and

maintain Holcim’s anticompetitive price charged to Ozinga by entering into an agreement with

Holcim whereby Cutrara was paid by Holcim to review the books and records of Ozinga under the

guise of making a determination of Competitive Price. Cutrara agreed with Holcim before

commencing the Price Audit that there was only one Qualified Supplier of Product and that Cutrara

would not consider cement of “like quality” as required by the Cement Supply Agreement.

       61.     Cutrara conspired with Holcim to issue a report opining that it could not determine

a Competitive Price, thereby facilitating and assisting Holcim in setting its unreasonably high

anticompetitive pricing for Portland cement sold to Ozinga.

       62.     By conspiring to set, impose and maintain an anticompetitive price for Portland

cement, in violation of Section 1 of the Sherman Act, Holcim and Cutrara have caused

anticompetitive harm which the antitrust laws were designed to prevent.

       63.     Ozinga has been injured and damaged by Holcim and Cutrara’s unlawful restraint

of trade, in that it has been forced to pay anticompetitive prices for Portland cement purchased

from Holcim, rather than a competitive price established by the free market which is, upon

information and belief, as much as 40% less.

       64.     Such violation and effects thereof are continuing and will continue unless injunctive

relief issues in the form of mandating and declaring that suppliers of Portland cement which is not

low alkali may be used to determine Competitive Price, and that Portland cement which is not low

alkali is of like quality to the Product. Such injunctive relief must further restrain Holcim and

Cutrara from engaging in any conduct to unlawfully restrain trade in violation of Section 1 of the

Sherman Act.




                                                13
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 14 of 25 PageID #:1


        65.      In addition, Ozinga is entitled to an award of damages from Holcim and Cutrara in

a sum to be proven at trial, to be trebled according to the law, plus interest, attorneys’ fees and

costs of suit.

        66.      Ozinga demands trial by jury.

        WHEREFORE, Plaintiffs, Ozinga Bros., Inc. and Ozinga Cement, Inc., respectfully pray

as follows:

        A.       That this Court declare that the Cement Supply Agreement permits the pricing of

                 suppliers of Portland cement which is not low alkali to form the basis of a

                 Competitive Price;

        B.       That this Court issue a permanent injunction against Defendants, Holcim (US) Inc.,

                 and Cutrara & Company Professional Corporation, restraining and enjoining said

                 Defendants from, in any manner, directly or indirectly, committing violations of

                 Section 1 of the Sherman Act in which they have been engaged;

        C.       That this Court enter a judgment in favor of plaintiffs Ozinga Bros, Inc., and Ozinga

                 Cement, Inc., and against each of the Defendants, Holcim (US) Inc., and Cutrara &

                 Company, Professional Corporation, in an amount of damages sustained by

                 Plaintiffs as a result of Defendants’ violations of Section 1 of the Sherman Act to

                 be proven at trial, to be trebled according to law, plus interest, attorneys’ fees and

                 costs of suit; and

        D.       That this Court award such other relief as this Court may deem just and equitable.

                                                  COUNT II
                                      Breach of Contract – Against Holcim

        67.      Ozinga restates and realleges the foregoing allegations of paragraphs 1-66 of this

Complaint as if fully set forth herein as paragraphs 1-66 of Count II.



                                                   14
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 15 of 25 PageID #:1


         68.    Section 6(d) of the Cement Supply Agreement expressly obligates each of Holcim

and Ozinga to “negotiate in good faith” following a dispute of Holcim’s proposed price adjustment

to resolve such dispute by review of Ozinga’s competitive pricing from suppliers of Product of

like quality.

         69.    Prior to the Holcim proposed price adjustment to be effective April 1, 2019,

negotiations between Holcim and Ozinga to resolve price disputes always involved review by

Holcim of pricing in part from suppliers in the Relevant Market of Portland cement which was not

low alkali.

         70.    Such negotiations evidence a course of dealing between or past performance by

Holcim and Ozinga to establish under the Cement Supply Agreement that Portland cement which

was not low alkali was of like quality to the Product and suppliers to Ozinga of Portland cement

which was not low alkali would be considered “Qualified Suppliers” for competitive pricing

purposes.

         71.    Holcim and Ozinga have also entered into a cement supply agreement for supply

of Portland cement in the Wisconsin market (the “Wisconsin Supply Agreement”). The Wisconsin

Supply Agreement contains identical terms to those in the Cement Supply Agreement concerning

the definitions of “Product” and “Qualified Suppliers” and the negotiation and establishment of

competitive pricing following a price adjustment notice from Holcim. Throughout the term of the

Wisconsin Supply Agreement, Holcim has supplied Product which is not low alkali, has

recognized such Product towards satisfaction of Ozinga’s minimum purchase requirements, and

has accepted other suppliers of non-low alkali Product to Ozinga as Qualified Suppliers. Such

administration of the Wisconsin Supply Agreement also evidences a course of dealing between

Holcim and Ozinga to establish under the identical Cement Supply Agreement that Portland

cement which was not low alkali was of like quality to the Product and suppliers to Ozinga of


                                               15
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 16 of 25 PageID #:1


Portland cement which was not low alkali would be considered “Qualified Suppliers” for

competitive pricing purposes.

        72.    Holcim failed to negotiate in good faith and failed to use good faith and fair dealing

to comply with the Cement Supply Agreement in order to resolve the dispute over Holcim’s

proposed price adjustment to be effective April 1, 2019, as set forth in detail above, including by:

               a. Taking the position in August 2019, for the first time during the term of the

                   Cement Supply Agreement, that Holcim would not consider or negotiate

                   concerning Ozinga’s competitive pricing because it did not involve two

                   suppliers of low alkali Portland cement, with full knowledge that only one other

                   supplier of low alkali Portland cement in the Relevant Market existed after the

                   Lafarge/Holcim Merger;

               b. By halting and then severely limiting deliveries of Portland cement at Ste. Gen.

                   to Ozinga after Ozinga provided its 2019 Forecast indicating that Ozinga would

                   take most of its deliveries of Portland cement at Ste. Gen., and then conditioning

                   the lifting of such delivery restrictions on Ozinga conceding to Holcim’s

                   unreasonably high, anticompetitive pricing;

               c. By conspiring with and paying Cutrara to refuse to consider Qualified Suppliers

                   of Portland cement of like quality in its review of Ozinga’s records under the

                   guise of performing a Price Audit to determine a Competitive Price, and issue

                   a written report which failed to determine any Competitive Price in order to

                   support Holcim’s anticompetitive price charged to Ozinga.

       73.     Holcim’s failure to negotiate and perform in good faith and consistent with fair

dealing constitutes a material breach of the Cement Supply Agreement by Holcim. As a result of

such breach, Ozinga has sustained damages as a result of being required to purchase Portland


                                                16
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 17 of 25 PageID #:1


cement from Holcim at Holcim’s arbitrary and anticompetitive price, rather than a competitive

price established by the market which is substantially less.

        74.    Pursuant to Section 15(d) of the Cement Supply Agreement, Ozinga is entitled to

recover from Holcim all fees and costs in bringing this action by reason of Holcim’s breach of the

Cement Supply Agreement, including without limitation, attorneys’ fees and other costs of this

litigation.

        75.    Ozinga demands trial by jury.

        WHEREFORE, Plaintiffs, Ozinga Bros., Inc. and Ozinga Cement, Inc. respectfully pray as

follows:

        A.     That this Court enter a judgment in favor of Plaintiffs, Ozinga Bros, Inc., and

        Ozinga Cement, Inc., and against the Defendant, Holcim (US) Inc., in an amount of

        damages sustained by Plaintiffs as a result of said Defendant’s breach of the Cement

        Supply Agreement to be proven at trial, plus attorneys’ fees and other costs of suit; and

        B.     That this Court award such other relief as this Court may deem just and equitable.

                                             COUNT III
                                Declaratory Judgment – Against Holcim

        76.    Ozinga restates and realleges the foregoing allegations of paragraphs 1-75 of this

Complaint as if fully set forth herein as paragraphs 1-75 of Count III.

        77.    An actual controversy exists between Plaintiffs, Ozinga Bros., Inc., and Ozinga

Cement, Inc., and Defendant, Holcim (US) Inc., concerning whether Portland cement which is not

low alkali is of like quality to the Product such that suppliers of such Portland cement to Ozinga

would be considered Qualified Suppliers under the Cement Supply Agreement.

        78.    By the terms and provisions of section 2-701 of the Illinois Code of Civil Procedure,

735 ILCS 5/2-701, this Court is vested with the authority to declare the rights of the parties hereto

relative to such actual controversy and to grant such further and other relief as may be necessary.

                                                 17
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 18 of 25 PageID #:1


         79.    In the event the Court determines that a Competitive Price cannot be determined

under the Cement Supply Agreement as written, and to avoid impossibility of performance by

Ozinga, and payment by Ozinga of unreasonably high, anticompetitive pricing in contradiction of

the parties course of dealing and past performance under the Cement Supply Agreement, the

Cement Supply Agreement should be declared to be reformed to permit pricing of suppliers of

Portland cement which is not low alkali to form the basis of a Competitive Price and to consider

Portland cement which is not low alkali as being of like quality to the Product, or permit the use

of only one other supplier of low alkali cement for the purposes of establishing a Competitive

Price.

         80.    Ozinga demands trial by jury.

         WHEREFORE, Plaintiffs, Ozinga Bros., Inc. and Ozinga Cement, Inc. respectfully pray as

follows:

         A.     That this Court declare that the Cement Supply Agreement as drafted permits

                pricing of suppliers of Portland cement which is not low alkali to form the basis of

                a Competitive Price and to consider Portland cement which is not low alkali as

                being of like quality to the Product, or alternatively declare said Cement Supply

                Agreement is reformed as such, or permit the use of only one other supplier of low

                alkali cement for the purposes of establishing a Competitive Price;

         B.     That this Court declare that a capable auditor, other than Cutrara, be engaged at

                Holcim’s expense to review Ozinga’s books and records including non-low alkali

                cements as qualified competitive sources and determine competitive pricing based

                on such review at all delivery locations effective April 1, 2019, implementing the

                determined competitive pricing in accordance with the provisions of the Cement




                                                 18
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 19 of 25 PageID #:1


               Supply Agreement in comparison to the price adjustment proposed by Defendant,

               Holcim (US) Inc., to be effective April 1, 2019; and

       C.      That this Court award such other relief as this Court may deem just and equitable.

                                                  COUNT IV
                                Tortious Interference with Contract by Cutrara

       81.      Ozinga restates and realleges the foregoing allegations of paragraphs 1-80 of this

Complaint as if fully set forth herein as paragraphs 1-80 of Count IV.

       82.     At the time Holcim hired Cutrara to purportedly act as the auditor to make a

determination of Competitive Price in connection with the Price Audit described in the Cement

Supply Agreement, Cutrara was made fully aware of the terms and conditions of the Cement

Supply Agreement.

       83.     Prior to conducting a review of Ozinga’s books and records, Cutrara agreed with

Holcim that it would conclude in a written report that it would not identify a Competitive Price

nor complete the Price Audit due to its contrived inability to identify two Qualified Suppliers

within the meaning of the Cement Supply Agreement.

       84.     Cutrara’s agreement with Holcim to not establish a Competitive Price, prior to

issuing its final Price Audit report and then in issuance of its final report, facilitated and assisted

in a tortious manner Holcim’s breach of the Cement Supply Agreement.

        85.    Cutrara intentionally and without legal justification facilitated and assisted Holcim

 in and further induced Holcim to breach its valid and enforceable Cement Supply Agreement with

 Ozinga.

       86.     As a direct and proximate result of Cutrara’s tortious conduct, Holcim completed

its breach of the Cement Supply Agreement resulting in pecuniary damage to Ozinga due to injury

to its business and property.

       87.     Ozinga demands trial by jury.

                                                  19
      Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 20 of 25 PageID #:1


        WHEREFORE, Plaintiffs, Ozinga Bros., Inc. and Ozinga Cement, Inc., respectfully pray

as follows:

        A.      That this Court enter a judgment in favor of Plaintiffs, Ozinga Bros, Inc. and Ozinga

Cement, Inc., and against the Defendant, Cutrara & Company, Professional Corporation, in an

amount of damages sustained by Plaintiffs as a result of said Defendant’s tortious interference with

the Cement Supply Agreement to be proven at trial, plus attorneys’ fees and other costs of suit;

and

        B.      That this Court award such other relief as this Court may deem just and equitable.

                                          COUNT V
                              Robinson Patman Act Against Holcim

        88.     Ozinga restates and realleges the foregoing allegations in paragraphs 1-87 of this

Complaint as if fully set forth herein as paragraphs 1-87 of Count V.

        89.     Section 2(a) of the Robinson Patman Act, 15 U.S.C. § 13(a), provides:

        It shall be unlawful for any person engaged in commerce, in the course of such commerce,
        either directly or indirectly, to discriminate in price between different purchasers of
        commodities of like grade and quality, where either or any of the purchases involved in
        such discrimination are in commerce, where such commodities are sold for use,
        consumption, or resale … and where the effect of such discrimination may be substantially
        to lessen competition or tend to create a monopoly in any line of commerce, or to injure,
        destroy, or prevent competition with any person who either grants or knowingly receives
        the benefit of such discrimination, or with customers of either of them.

        90.     This Count is brought pursuant to 15 U.S.C. § 15(a), which allows suit for damages

by persons injured in their business or property by reason of anything forbidden by the antitrust

laws, and 15 U.S.C. § 26, which provides that any person, firm, corporation, or association shall

be entitled to sue for and have injunctive relief, in any court of the United States having jurisdiction

over the parties, against threatened loss or damage by a violation of the antitrust laws, including

15 U.S.C. § 13.




                                                  20
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 21 of 25 PageID #:1


       91.     Holcim has directly or indirectly sold Portland cement, and upon information and

belief low-alkali Portland cement, to both Ozinga and Competitor A over the course of at least the

last two years, which sales were made in interstate commerce.

       92.     Upon information and belief, the Portland cement product which Holcim has sold

to Ozinga and Competitor A over the course of at least the last two years has been of the same or

like grade or quality.

       93.     Holcim, by directly or indirectly selling Portland cement product to Competitor A

pursuant to a product swap or barter arrangement at a net price which is at or near cost, while

contemporaneously selling Portland cement to Ozinga at an arbitrary and anticompetitive price

which upon information and belief is and has been at least 40% higher, has discriminated in price

as between Ozinga and Competitor A.

       94.     Upon information and belief, the underlying purpose of Holcim’s direct or indirect

product swap or barter arrangement with Competitor A, including the issuance of invoices

reflecting a sales price at or above the price charged Ozinga for Product, has been to circumvent

and avoid the Most Favored Price provision of the Cement Supply Agreement between Holcim

and Ozinga.

       95.     In reality, upon information and belief, the net price for the product swapped with

Competitor A is Holcim’s cost or very near Holcim’s cost, rather than the contrived and inflated

price reflected on invoices produced and issued to Competitor A.

       96.     Upon information and belief, Holcim’s direct or indirect product swap or barter

arrangement with Competitor A has been designed to avoid Robinson Patman Act liability and

foster and facilitate the arbitrary and anticompetitive price for Product charged to Ozinga under

the Cement Supply Agreement.




                                               21
     Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 22 of 25 PageID #:1


       97.     Ozinga has been injured and damaged by Holcim’s violations of the Robinson

Patman Act because Holcim’s discrimination against Ozinga has forced Ozinga to pay arbitrary

and anticompetitive prices for like or comparable product sold to Competitor A at significantly

lower actual (i.e., “net”) prices, upon information and belief as much as 40% less.

       98.     Holcim’s unlawful price discrimination has also had a prohibited effect on

competition, in particular maintenance of an anticompetitive pricing scheme imposed upon

Ozinga, an effect the antitrust laws were designed to prevent.

       99.     Ozinga demand trial by jury.

       WHEREFORE, Plaintiffs, Ozinga Bros., Inc. and Ozinga Cement, Inc., respectfully pray

as follows:

       A.      That this Court enter a judgment in favor of plaintiffs Ozinga Bros, Inc., and Ozinga

               Cement, Inc., and against the Defendants, Holcim (US) Inc., in an amount of

               damages sustained by Plaintiffs as a result of Defendant’s violations of the

               Robinson Patman Act to be proven at trial, to be trebled according to law, plus

               interest, attorneys’ fees and costs of suit;

       B.      That this Court issue a permanent injunction against Defendant, Holcim (US) Inc.,

               restraining and enjoining said Defendant from, in any manner, directly or indirectly

               committing violations of the Robinson Patman Act in which it has been engaged;

               and

       C.      That this Court award such other relief as this Court may deem just and equitable.




                                                  22
    Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 23 of 25 PageID #:1


                                            Respectfully submitted,

                                            Ozinga Bros., Inc. and Ozinga Cement, Inc.

                                            By: ___/s/ Timothy S. Breems, Sr.______
                                                   One of their attorneys

Timothy S. Breems, Sr.
Scott Nelson
Paul N. Reidy
Ruff, Freud, Breems & Nelson Ltd.
200 N. LaSalle Street, Suite 2020
Chicago, IL 60601
tbreems@rfbnlaw.com
snleson@rfbnlaw.com
paulreidy@rfbnlaw.com

Richard S. Porter
Michael F. Iasparro
Hinshaw & Culberston LLP
100 Park Avenue
P.O. Box
Rockford, IL 61105
rporter@hinshawlaw.com
miasparro@hinshalwlaw.com




                                       23
 Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 24 of 25 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Ozinga Bros., Inc., an Illinois corporation, and   )
Ozinga Cement, Inc., formerly known as             )
Chicago Cement, Inc., an Illinois corporation      )
                                                   )   Case No. 19 CV 7825
                     Plaintiff,                    )
                                                   )   Judge:
        vs.                                        )
                                                   )   Magistrate Judge:
Holcim (US) Inc., a Delaware corporation, and      )
Cutrara & Company, Professional                    )
Corporation, an Illinois corporation               )
                                                   )
                     Defendants                    )   PLAINTIFFS DEMAND TRIAL BY JURY


                               EXHIBIT A TO COMPLAINT
                             (Subject to Motion to File Under Seal)
 Case: 1:19-cv-07825 Document #: 1 Filed: 11/27/19 Page 25 of 25 PageID #:1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Ozinga Bros., Inc., an Illinois corporation, and   )
Ozinga Cement, Inc., formerly known as             )
Chicago Cement, Inc., an Illinois corporation      )
                                                   )   Case No. 19 CV 7825
                     Plaintiff,                    )
                                                   )   Judge:
        vs.                                        )
                                                   )   Magistrate Judge:
Holcim (US) Inc., a Delaware corporation, and      )
Cutrara & Company, Professional                    )
Corporation, an Illinois corporation               )
                                                   )
                     Defendants                    )   PLAINTIFFS DEMAND TRIAL BY JURY


                               EXHIBIT B TO COMPLAINT
                             (Subject to Motion to File Under Seal)
